Motions for re-argument granted and, upon reargument, the memorandum and order entered July 9, 2004 is amended by providing that *1046the caption shall read as follows: “Filipp Sossin, Plaintiff-Appellant, v Charles L. Lewis, et al., Defendants, Eric J. Arisnosky, Aim Leasing Co., Dennis L. James, James M. Smith, Ashland Chemical Co., Dale W. Preston, Patrick J. Schlicht, Snorac, Inc., Michael G. Me Carthy, Robert P Coffey, and Kristen G. Coffey, Defendants-Respondents”; by providing in the ordering paragraph that the order is modified by denying the motion of defendants Robert P Coffey and Kristen G. Coffey and the cross motions of defendants Dale W. Preston, Dennis L. James, James M. Smith, Ashland Chemical Co. and Michael G. McCarthy and reinstating the complaint against them; and by deleting the first sentence of the third paragraph of the memorandum and substituting in its place the following sentence: “With respect to defendants Robert P Coffey, Kristen G. Coffey, Dale W. Preston, Dennis L. James, James M. Smith, Ashland Chemical Co. and Michael G. McCarthy (collectively, moving defendants), we conclude that there are issues of fact concerning the applicability of the emergency doctrine and the liability of those defendants, and thus we modify the order by denying their respective motion and cross motions and reinstating the complaint against them.” Present—Hurlbutt, J.P., Scudder, Gorski and Hayes, JJ.